SHAEPE, J.
That a witness was allowed to deny that he testified before the grand jury to having seen whiskey bought in the house where defendant was arrested was not prejudicial to defendant. The re*126.maining portions of tlie evidence objected to were competent, some as going to show that intoxicating liquors were kept or controlled by defendant either singly or conjointly with another, and others as tending to show that on an occasion when whiskey was being sold by another in his presence, the defendant was assisting him and was personally concerned in the disposition of liquor. From these circumstances it was open to the court to infer the defendant’s culpability as charged.
The act providing for appeals to this court from the county court of Sumter county provides “that the laws now in force or that hray hereafter be enacted governing or applying to appeals to [in] misdemeanors from the circuit court of the [county] shall apply to appeals from said county court.” It is a rule applicable to appeals from the circuit court in cases tried without a jury where no special findings are made, that the court’s judgment on the facts is to he treated as the verdict of a jury and is not reviewable on the appeal. The statutory provision referred to in effect applies that rule to cases like the present, and leaves us without jurisdiction to pass on the sufficiency of the evidence to support the judgment.—Quillman v. Gurley: 85 Ala. 594.
The judgment will be affirmed.